Citation Nr: 1754108	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  14-00 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for tinnitus. 

2. Entitlement to service connection for tinnitus. 

3. Whether new and material evidence has been received to reopen a claim of service connection for intervertebral disc syndrome (IVDS), also claimed as chronic back problems and a lumbar spine condition.

4. Entitlement to service connection for IVDS, also claimed as chronic back problems and a lumbar spine condition. 

5. Whether new and material evidence has been received to reopen a claim of service connection for sleep apnea.

6. Entitlement to service connection for sleep apnea. 



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran
The Veteran's Spouse


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1987 to February 1994.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran had a video conference hearing in October 2016.  A transcript of that hearing has been associated with the claims file. 

Subsequent to the February 2012 rating decision, the Veteran was granted service connection for hearing loss at a 0 percent evaluation in October 2013.  A review of the record reveals, however, that he has not filed a notice of disagreement (NOD) with his October 2013 rating decision that provided a 0 percent evaluation for hearing loss nor has he filed a claim for an increased rating for hearing loss.  Accordingly, that issue is not currently before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating a veteran had to separately appeal these "downstream" issues regarding the ratings and effective dates assigned once this disability was granted service connection).  

In the October 2016 hearing, the Veteran provided testimony that his hearing loss disability had worsened since his last VA examination.  The RO should take all appropriate action, including sending the Veteran a claims form, to address the Veteran's statement that his hearing loss has worsened since his previous examination. 

The issue of sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed January 2009 rating decision denied service connection for tinnitus, IVDS, and sleep apnea; evidence received since that decision was not of record at that time; relates to unestablished facts necessary to substantiate the underlying claims; and raises a reasonable possibility of substantiating those claims. 

2. The Veteran's tinnitus began in service and has persisted since that time. 

3. A motor vehicle accident that occurred in service caused the Veteran's current back disability. 


CONCLUSIONS OF LAW

1. New and material evidence has been received; the claims for service connection for tinnitus, IVDS, and sleep apnea are reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

2. The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3. The criteria for service connection for IVDS have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).



REASONS OR BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In general, rating decisions that are not appealed within one year are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2016).  But if new and material evidence is presented or obtained with respect to a claim which has been disallowed, the Secretary shall reopen and review the former disposition of the claim. 38 U.S.C.A. § 5108.  

It is the jurisdiction of the Board to adjudicate whether or not new and material evidence has been received.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  "New" evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156.  "Material" evidence means existing evidence, that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

When determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  

In a January 2009 rating decision, the RO denied the Veteran's service connection claims for tinnitus, IVDS, and sleep apnea.  The Veteran did not appeal the January 2009 decision and did not submit new and material evidence within one year of that rating decision.  Therefore, the January 2009 rating decision is final based on the evidence then of the record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

On the issue of tinnitus, the RO denied the claim in January 2009 because the Veteran had not shown that the disability was caused by events in service.  But testimony presented in the October 2016 hearing has provided evidence that his disability was caused by events in service, specifically acoustic trauma.  Having received new and material evidence, the Board finds that the claim for service connection for tinnitus is reopened. 

On the issue of IVDS, the RO denied the claim in January 2009 because the Veteran had not shown that the disability was caused by events in service.  But a private physician's letter dated October 2016 has provided evidence that his disability was caused by events in service, specifically a motor vehicle accident.  Having received new and material evidence, the Board finds that the claim for service connection for IVDS is reopened. 

On the issue of sleep apnea, the RO denied the claim in January 2009 in part because the Veteran had not shown that he suffered from a diagnosed disability.  But medical records presented to the Board since that decision have shown that he in fact does suffer from diagnosed sleep apnea.  Having received new and material evidence, the Board finds that the claim for service connection for sleep apnea is reopened. 

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is not providing an adverse decision for the Veteran's claims.  Accordingly, assuming that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and does not need to be addressed at this time.

Service Connection - Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Competent (that is, qualified) medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in medical treatises, scientific articles, or research reports.  38 C.F.R. § 3.159(a)(1).

Competent (that is, qualified) lay evidence means evidence not requiring that the person providing it have specialized education, training, or experience.  Lay statements are qualified to establish than an event or circumstance occurred if the statements are provided by a person who has personal knowledge of matters that can be observed and described by a non-expert.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or reporting that a medical provider gave them a diagnosis in the past.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be qualified to establish that an event or injury occurred during service, or that a chronic disability began during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board will grant the Veteran's claim if the evidence supports the claims or is in relative equipoise.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Tinnitus - Factual Background and Analysis

In the present case, the Board finds that the Veteran has tinnitus.  In VA examinations dated December 2008 and December 2013, the Veteran reported to suffer from a consistent, high-pitched ringing in his ears.  Both examiners diagnosed the Veteran with tinnitus.  In his October 2016 hearing, the Veteran similarly stated that he continues to suffer from ringing in his ears. 

The Board also finds that the Veteran suffered from acoustic trauma while he was in service.  The Veteran occupation in service was in avionics communication repair, where he worked on loud helicopters.  Additionally, he is currently service-connected for hearing loss, the RO having found that he suffered acoustic trauma in service.  Therefore, there is evidence of record to show that the Veteran suffered acoustic trauma in service. 

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence favors a finding that tinnitus was incurred in service.  In his October 2016 hearing, the Veteran reported that the ringing in his ears began while he was in service.  He also reported that while the tinnitus was at first intermittent the ringing in his ears has become more constant and severe since he left service.  The Veteran is a credible witness to observable symptoms, and therefore the Board finds that the Veteran's tinnitus began in service and has persisted since that time.  Jandreau, 492 F.3d at 1372.  Further, the December 2013 examiner noted that "hearing loss and tinnitus often co-exist and may have similar etiologies (i.e. noise exposure)."  Therefore, the record shows that the Veteran's tinnitus began in service and has persisted since that time.  

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for tinnitus have been met.  

IVDS - Factual Background and Analysis

In the present case, the Board finds that the Veteran has several back conditions including disc protrusions, spinal stenosis, and spondylosis.  The Veteran has been treated for these conditions for more than a two decades and he has previously received surgery to alleviate his back symptoms  

The Board also finds that the Veteran suffered a motor vehicle accident in service that injured his back.  In the October 2016 hearing, the Veteran reported that this accident caused him severe back pain.  

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence favors a finding that the back disability was incurred in service.  In a letter dated October 2016, the Veteran's private physician reported that the Veteran's current back disability was caused by the traffic accident the Veteran experienced in service.  The physician noted that the discs and portions of the back involved in his 2006 surgery were same that were treated after his in-service motor vehicle accident.  The examiner stated that "this appears to be an open and shut case of service-connected injury to his back."  

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for IVDS have been met.  


ORDER

New and material evidence has been received for the claim for tinnitus and the claim is reopened. 

Entitlement to service connection for tinnitus is granted. 

New and material evidence has been received for the claim for IVDS and the claim is reopened. 

Entitlement to service connection for IVDS, also claimed as chronic back problems and a lumbar spine condition, is granted.

New and material evidence has been received for the claim for sleep apnea and the claim is reopened. 


REMAND

While previously the RO denied the service connection claim for sleep apnea because there was no diagnosis, detailed treatment records dating back more than a decade show that the Veteran has a diagnosis of sleep apnea.  Private treatment records from April 2006 note that the Veteran has had "multiple car accidents" in relation to falling asleep while driving and in October 2006 that the Veteran was taking daily medication for sleep apnea.  He currently uses a continuous positive airway pressure (CPAP) machine to help with his sleep apnea. 

What remains unclear, however, is whether or not his diagnosed sleep apnea relates to service.  In his October 2016 hearing, the Veteran reported that while he was in service he had difficulty staying asleep.  It is not clear from the record whether the difficulty sleeping was an early manifestation of his current sleep apnea.  A medical opinion regarding the cause of the Veteran's sleep apnea and whether it began in service is required to adjudicate the claim. 

 Additionally, he reported to have service in Southwest Asia where he was exposed to burn pits, which may have caused his sleep apnea.  His wife testified at the October 2016 hearing that the Veteran snored loud and often when they were first married, a few years after the Veteran separated from service.  The examiner will need to consider this evidence when forming an opinion.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for an appropriate examination to ascertain the nature and likely cause of the Veteran's sleep apnea.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  The Veteran's entire record, including this remand, must be reviewed by the examiner in conjunction with the examination, and all indicated tests and studies must be completed.  Based on this review of the record and the examination and interview of the Veteran, the examiner should provide opinions that respond to the following: 

a) Please identify the likely cause the Veteran's diagnosed sleep apnea.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred in, related to, or caused by events in service, to include exposure to burn pits,  during the Veteran's military service?

b) Please indicate whether or not the Veteran's difficulty sleeping in service and his snoring soon after service, as reported in the October 2016 hearing, are indications that his sleep apnea began in service and has persisted since that time. 

c) A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

After undertaking the above actions and any other necessary development, the AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


